DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-090620 filed on 04/28/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered
Claims 1, 4, 5, and 7 are amended.
Claims 8-11 newly added.
With regards to remarks about “Claim Objection”, the arguments related to claim 4, in page 8 are persuasive. The objection has been withdrawn.
With regards to applicant's arguments related to 35 USC 103
Applicant argues in page 10 “as shown in Fig. 4, since the base 111b of the case 111 is fixed to the inspection target 100 and the central portion of the leaf spring 113 to which the magnet assembly 114 is attached can be vibrated with respect to the case 111 in the vertical direction, it is possible to transmit the vibration of the vibration unit 11 to the inspection target 100, thereby vibrating the inspection target 100 without using any impulse hammers or piezoelectric elements. With this configuration, the detection processing device 20 of the present invention can detect the state change of the inspection target 100 based on the vibration information on the vibration of the inspection target 100. This is not the vibration unit described in Toru.”
Examiner respectfully disagree with Applicant’s argument for following reason:
Examiner has interpreted “vibration unit” using broadest reasonable interpretation. Toru teaching a vibration unit 51 which vibrates the inspection target (Page 3, Fig 13b). Though applicant is arguing that “this cannot be any hammer or piezoelectric elements” the claim does not precisely claim that specific restriction. Thus this rejection is maintained.
	
Applicant further argues in page 12 –“ Further, although the impactor assembly 20 contains the springs 98a, 98b, Powers does not disclose nor teach that the impactor assembly 20 contains a leaf spring held between a base and a cylindrical portion of each of the first housing portion 24a and the second housing portion 24b”.
Examiner respectfully disagree with Applicant’s argument for following reason:
The prior art of Power teaches: 
b preferably work in opposition to each other in order to hold the voice coil 112 in the desired neutral position and to help return the voice coil 112 to that position after the impact has been completed. Another suitable embodiment may include using cantilever springs (not shown), such as single leaf cantilever springs or leaf springs, in place of the first coil spring 98a and the second coil spring 98” (Power, Para [0051]). It is clear from this statement that the “spring” mentioned in Power can be a “leaf spring” too. There it teaches the amended limitation of claim 1. Thus this rejection is maintained too.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al. (US 20190011402 A1) (hereinafter Kinoshita) in  Toru et al (JP 2007198996A) (hereinafter Toru) and further in view of Powers et al. (US 20140150526 A1) (hereinafter Powers).
Regarding Claim 1, Kinoshita teaches 
a sensing device (Fig.3,element 126- inspection device, Abstract, line 1-3) including: 
a vibration unit (Fig.3, element 121, Para[0062], line 1-5, “The external force information generation unit 121 generates information (for convenience of explanation, indicating “external force information” to be described later with reference to FIG. 5 or FIG. 6) indicating values related to strength of external force applied to the inspection target 201”) for applying vibration (Para[0079], line1-4, “In the bending fatigue test, impact force (external force or vibration force) is applied to the metal plate (i.e. the inspection target ) with an impulse hammer (i.e. Vibration unit) after bending and extending the metal plate”) to the inspection target (Fig 1, element 201) 
a sensor (Fig.1, element 102 ) for detecting vibration of the inspection target (Para[0061], line 1-4, “The vibration sensor unit 102 measures vibrations of the inspection target 201 at a plurality of different measuring points and generates vibration information indicating the vibration measured at each measuring point”) caused by the vibration applied from the vibration unit (Para[0062], line 1-5, “The external force information generation unit 121 generates information (for convenience of explanation, indicating “external force information” to be described later with reference to FIG. 5 or FIG. 6) indicating values related to strength of external force applied to the inspection target 201”. Based on Para[0079], line 1-4, “impulse hammer” is the vibration unit applying the vibration force); and 
a detection processing device (Fig.3 element 125) for receiving vibration information related to the vibration of the inspection target detected by the sensor from the sensing device and detecting the state change of the inspection target based on the vibration information ( Para[0065], line 1-12, “The determination unit 125 determines the state (for example, whether or not damage has occurred or the degree of the damage) (i.e. the state change of the inspection target ) of the inspection target 201 for each category in accordance with a similar procedure to step S104 illustrated in the first example embodiment, on the basis of the scattering degree (i.e. vibration information) calculated for each category (step S203)”. Based on Para[0063], “The characteristic value calculation unit 103 calculates a vibration characteristic value indicating a character of the vibration information in accordance with a similar procedure to that illustrated in the first example embodiment, on the basis of the vibration information generated by the vibration sensor unit 102 (step SI02)”. This sensor data is used to generate “scattering degree of the vibration characteristics” as mentioned in Para[0052], line 1-7)
Kinoshita is silent with regards to 
the vibration unit configured to be  attached to the inspection target 
a driving circuit for supplying an electrical signal to the vibration unit for driving the vibration unit, and
wherein the vibration unit of the sensing device includes a coil in which the electrical signal supplied from the driving circuit flows, a leaf spring provided so as to be capable of vibrating, a magnet assembly containing a magnet and attached to the leaf spring so that the magnet is as to be apart from the coil and a case containing the coil, the leaf spring and the magnet assembly therein,  
wherein the case comprises a cover, a base which is configured to be fixed to the inspection target and to which the coil is fixedly attached, and a cylindrical portion located between the cover and the base, and 
Wherein the leaf spring has a ring shape with an outer peripheral portion held between the base and the cylindrical portion of the case and a central portion to which the magnet assembly is attached.
Toru teaches the vibration unit (Abstract, line 3, “ A vibration unit 51a and vibration receiving units 51b and 51c continuously apply vibration from the vibration unit 51a to the inspection target product W”) attached to the inspection target (Fig. 13B, Page 3, Para4  line 7-8, “ The inspection target product W moves away from the positioning pin 71 and is lifted to a height supported (i.e. attached) only by the piezoelectric element portions at the tips of the three transducers 51 (i.e. vibration unit)”).


    PNG
    media_image1.png
    506
    712
    media_image1.png
    Greyscale

the vibration unit attached to the inspection target, as taught by Toru in view of Kinoshita for the purpose of physical attachment or proximity of the vibration unit with device under test. Therefore, this technique of applying vibration through attachment would ensure efficient vibration impact without losing any vibration and make the process cost effective. (Toru, Abstract).
The combination of Kinoshita and Toru is silent with regards to 
a driving circuit for supplying an electrical signal to the vibration unit for driving the vibration unit, and
wherein the vibration unit of the sensing device includes a coil in which the electrical signal supplied from the driving circuit flows, a leaf spring provided so as to be capable of vibrating, a magnet assembly containing a magnet and attached to the leaf spring so that the magnet is as to be apart from the coil and a case containing the coil, the leaf spring and the magnet assembly therein,  
wherein the case comprises a cover, a base which is configured to be fixed to the inspection target and to which the coil is fixedly attached, and a cylindrical portion located between the cover and the base, and 
wherein the leaf spring has a ring shape with an outer peripheral portion held between the base and the cylindrical portion of the case and a central portion to which the magnet assembly is attached.
Powers teaches a driving circuit for supplying an electrical signal to the vibration unit for driving the vibration unit, (Para [0040], line 4-10, “amplifier 14 amplifies (i.e. driving circuit) low level signals into a high level voltage and current (i.e. an electrical signal ) which is preferably passed  to a voice coil 112 (see FIG 2A) , discussed in detail below, which cause the voice coil 112 (As showed in Fig 9, “impactor assembly 20” contains the voice coil 112 . Supplying the electrical signal initiate the movement in coil and creates the vibration. The impactor assembly containing the voice coil reads on the “vibration unit”) to move causing an impact tip 154 to hit or impact (i.e. generating vibration)”) 
wherein the vibration unit (Fig 9, Impactor assembly 20, Para[0035], line 5-9, “As used herein, “electrodynamic modal impact testing” means a form of vibration testing of a structure to be tested where the natural (modal) frequencies, modal masses, modal damping ratios and mode shapes of the structure 197 (see FIG. 9) being tested are determined”) of the sensing device ( Fig 9, element 10) includes a coil ( Fig 9, element 112, “voice coil”) in which the electrical signal supplied from the driving circuit flows ( Para [0040], line 4-10,”amplifier 14 amplifies (i.e. driving circuit ) low level signals into a high level voltage and current (i.e. an electrical signal ) which is preferably passed  to a voice coil 112 (see FIG 2A)), a leaf  spring (Fig 9, element 98-coil spring, Fig.4,element 98. However according to Para [0051], line 13-17, “Another suitable embodiment may include using cantilever springs (not shown), such as single leaf cantilever springs or leaf springs, in place of the first coil spring 98a and the second coil spring 98b”. This confirms that a “leaf spring” can be also used in place of coil spring.) provided so as to be capable of vibrating and a magnet assembly containing a magnet (Fig 4, element 61, Para[0041],  magnet assembly and Fig 3 and 9 –element 70- magnet ) and attached to the  leaf spring ( Para[0045],line 24-26, “As shown in FIG. 4, the biasing device 96 comprising the first coil spring 98a ( according to Para[0051], this can be leaf spring too) is preferably attached to the first end 80a of the magnetic yoke center pole 78”) so that the magnet as to be apart from the coil (Fig 9, element 112 and Fig 4, element 112. Based on Fig 4 and Para [0045], line 20-21, “Preferably, the voice coil 112 is positioned in the magnetic gap 94 even if the voice coil 112 is moving”- this is evident that the magnetic gap keeps the spring apart from the coil.) and a case containing the coil, the leaf spring, and the magnet assembly therein (Fig 9, element 50-case Para [0041], magnetic yoke housing 50 is the case which holds coil (112), leaf spring (98), and magnet assembly (61) as showed in Fig 4).


    PNG
    media_image2.png
    524
    643
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    333
    583
    media_image3.png
    Greyscale

wherein the case comprises a cover, a base which is configured to be fixed to the inspection target and to which the coil is fixedly attached, and a cylindrical portion located between the cover and the base (Fig 2A and 2 B, element 50-case, element 32-cover, coil-112. According to Para [0040], line 7-11, “which cause the voice coil 112 to move, causing an impact tip 154 (see FIG. 2A) to hit or impact via the drive shaft 130 (see FIG. 2A) and a load cell 144 (see FIG. 2A)—a structure 197 (I.e. inspection target) (see FIG. 9) to be tested or under test.” According to Para [0041], line 1-7, “As further shown in FIG. 2A, the second housing portion 24b may preferably comprise a magnetic yoke housing 50 having a first end 52a, a second end 52b, and a cylindrical body portion 54. The cylindrical body portion 54 may have one or more fastener openings 106 (see FIG. 2A) formed through the body portion 54 for insertion of one or more fasteners 108 (see FIG. 2B).) , and 
wherein spring between the base and the cylindrical portion of the case and a central portion to which the magnet assembly is attached (Fig 2A and 2B presents this special structure .In the fig base -50,52b, cylindrical portion 54, central portion -104, magnet assembly base plate 62 which is part of magnetic assembly 61 (not showed in fig but explained in Para [0042]))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include driving circuit to drive a coil attached with magnetic structure as taught by Powers in view of Kinoshita and Toru for the purpose of providing vibration to the structure under test .Therefore, this technique of applying vibration as impact to any structure would ensure to detect any potential for structural dynamic problem. (Powers, Para [0004]).
Powers does not explicitly teach
wherein the leaf spring has a ring shape with an outer peripheral portion held between the base and the cylindrical portion of the case and a central portion to which the magnet assembly is attached.
However Power teaches – “The first coil spring 98a and the second coil spring 98b preferably work in opposition to each other in order to hold the voice coil 112 in the desired neutral position and to help return the voice coil 112 to that position after the impact has been completed. Another suitable embodiment may include using cantilever springs (not shown), such as single leaf cantilever springs or leaf springs, in place of the first coil spring 98a and the second coil spring 98 (Para[0051])”. Though the picture in the prior art 2A and 2 B represent “coil spring” but it is obvious from above statement that the coil spring can be replaced by leaf spring to serve same purpose .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of “leaf spring” in place of “coil spring” as taught by Powers in view of Kinoshita and Toru for the purpose of  presenting diverse spring application. Therefore, this technique of utilizing leaf spring will facilitate the proper adjustment of magnet assembly.

Regarding Claim 2 the combination of Kinoshita, Toru, and Powers teaches 
the limitation of claim 1
Kinoshita further teaches 
wherein the detection processing device calculates a resonance frequency of the vibration of the inspection target from the vibration information ( Para[0048], line 1-6,  the vibration of the inspection target from the vibration information) , and calculates a vibration characteristic value such as a damping ratio for the identified vibration mode and a resonant frequency for the identified vibration mode”) and detects the state change of the inspection target based on a variation amount of the resonance frequency (Para[0052], line 1-7, “The scattering degree calculation unit 104 calculates a scattering degree (for example, a variance value-i.e. a variation amount of the resonance frequency ), which indicates a scattering degree of the vibration characteristic value, with respect to the vibration characteristic value(i.e. Resonant frequency as mentioned in Para[0048] ) generated on the basis of the vibration information”. Para [0053], line 1-5, “The determination unit 105 determines the state (for example, whether or not damage has occurred or the degree of the damage) of the inspection target 201 on the basis of the scattering degree (i.e. variation amount of the resonance frequency –as mentioned in Para[0052]) calculated by the scattering degree calculation unit 104 (step S104)”. So “The characteristic value calculation unit 103” and “The determination unit 105” together serve same purpose as the “detection system” of instant application.).

Regarding Claim 6 the combination of Kinoshita, Toru, and Powers teaches 
the limitation of claim 1.
Kinoshita further teaches
 wherein the detection system contains a plurality of sensing devices, and wherein the detection processing device receives the vibration information related to the vibration of the inspection target from each of the plurality of sensing devices (Para[0080], line 1-8, “The inspection device 126 has the vibration sensor unit 102 including vibration sensors (i.e. plurality of sensing devices) installed at 24 different measuring points on the surface of the metal plate (i.e. the inspection target from each of the plurality of sensing devices ).
Regarding Claim 8 the combination of Kinoshita, Toru, and Powers teaches 
the limitations of claim 1.
Kinoshita further teaches 
wherein the sensing device and the detection processing device are contained in one case so that the sensing device and the detection processing device forms one device contained in the one case (Para [0060], “The inspection device 126 (i.e. the sensing device )according to the second example embodiment includes an external force information generation unit 121 (i.e. vibration unit ) , a vibration sensor unit 102 (the sensor), a characteristic value calculation unit 103, a scattering degree calculation unit 104 and a determination unit 125. Fig 3”).

Regarding Claim 9 the combination of Kinoshita, Toru, and Powers teaches the limitations of claim 1
Kinoshita further teaches 
wherein the sensing device and the detection processing device are contained in one case so that the sensing device and the detection processing device forms one device contained in the one case (Para [0060], “The inspection device 126 (i.e. the sensing device )according to the second example embodiment includes an external force 

Claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al. (US 20190011402 A1) (hereinafter Kinoshita) in view of Toru et al (JP 2007198996A) (hereinafter Toru) and further in view of Powers et al. (US 20140150526 A1) (hereinafter Powers) and further in view of Owen( US 6488117 B1) (hereinafter Owen )
Regarding Claim 4 the combination of Kinoshita, Toru, and Powers teaches 
the limitation of claim 1
The combination is silent with regards to
 wherein the driving circuit is configured to supply one of an impulse signal, a swept signal, or a random signal to the vibration unit as the electrical signal.
Owen teaches 
wherein the driving circuit (COL3, line 25-28, “The dynamic force driver unir or units are excited by one or more power amplifiers (i.e. the driving circuit) operating in the audio frequency range at a power level appropriate to drive the overall vibrator system”) is configured to supply one of an impulse signal, a swept signal and a random signal to the vibration unit as the electrical signal (COL3, line 29-40, “Excitation signals applied to the vibrator driver may either be a swept- frequency sinusoidal time function (i.e. swept signal ) having prescribed predetermined parameters of time-dependent frequency sweep, upper and lower frequency limits of sweep range, sweep time duration, and  impulse signal ) having predetermined amplitude, time, and frequency parameters, or alternatively a gated sinewave pulse having a predetermined frequency, pulse amplitude envelope, and repetition time period which may either be periodic or randomly timed, alternatively a random noise function (i.e. random signal ) having predetermined statistical parameters.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of wherein the driving circuit is configured to supply one of an impulse signal, a swept signal and a random signal to the vibration unit as the electrical signal as taught by Owen in view of Kinoshita, Toru and Powers for the purpose of generating vibration using different types of electrical signal. Therefore, this technique of having multiple type of electrical signal to drive the vibration unit would facilitate multiple frequency vibration mode.

Claims 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita et al. (US 20190011402 A1) (hereinafter Kinoshita) in view of Toru et al (JP 2007198996A) (hereinafter Toru) and further in view of Powers et al. (US 20140150526 A1) (hereinafter Powers) and further in view of Fukada et al.( US 5003824) (hereinafter Fukada )
Regarding Claim 5 the combination of Kinoshita, Toru, and Powers teaches the limitation of claim 1
The combination is silent with regards to
wherein the sensor is an acceleration sensor attached to the inspection target or a laser sensor provided so as to be apart from the inspection target.
Fukada teaches
 wherein the sensor is an acceleration sensor configured to be attached to the inspection target or a laser sensor provided so as to be apart from the inspection target (Abstract, line 1-4, “A vibration/acceleration sensor is provided which includes a basic sensor unit fixed (i.e. attached) to a casing adapted to be mounted on a body (i.e. inspection target) the vibrations of which are to be detected”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of wherein the sensor is an acceleration sensor attached to the inspection target or a laser sensor provided so as to be apart from the inspection target as taught by Fukada in view of Kinoshita, Toru and Powers for the purpose of using acceleration sensor to detect vibration. Therefore, this technique of using acceleration sensor attached to the target enhance the high precision vibration detection (Fukuda, COL2, line 15-19).

Claims 7 is  rejected under 35 U.S.C. 103(a) as being unpatentable  over Powers et al. (US 20140150526 A1) (hereinafter Powers) in view of Toru et al (JP 2007198996A) ( hereinafter Toru) and further in view of Kinoshita et al. (US 20190011402 A1) (hereinafter Kinoshita) 
Regarding Claim 7, Power teaches 
applying vibration to the inspection target by supplying an electrical signal from a driving circuit to drive the vibration unit (Para [0040], line 4-10, “amplifier 14 amplifies (i.e. driving circuit ) low level signals into a high level voltage and current (i.e. an electrical signal) which is preferably passed  to a voice coil 112 (see FIG 2A) , discussed in detail below, which cause the voice coil 112 (As showed in Fig 9, “impactor assembly 20” contains the voice coil 112 . Supplying the electrical signal initiate the movement in coil and creates the vibration. The impactor assembly containing the voice coil reads on the “vibration unit”) to move causing an impact tip 154 to hit or impact (i.e. applying vibration)”);
wherein the vibration unit (Fig 9, Impactor assembly 20, Para[0035], line 5-9, “As used herein, “electrodynamic modal impact testing” means a form of vibration testing of a structure to be tested where the natural (modal) frequencies, modal masses, modal damping ratios and mode shapes of the structure 197 (see FIG. 9) being tested are determined”) of the sensing device ( Fig 9, element 10) includes a coil ( Fig 9, element 112, “voice coil”) in which the electrical signal supplied from the driving circuit flows ( Para [0040], line 4-10,”amplifier 14 amplifies (i.e. driving circuit ) low level signals into a high level voltage and current (i.e. an electrical signal ) which is preferably passed  to a voice coil 112 (see FIG 2A)), a leaf  spring (Fig 9, element 98-coil spring, Fig.4,element 98. However according to Para [0051], line 13-17, “Another suitable embodiment may include using cantilever springs (not shown), such as single leaf cantilever springs or leaf springs, in place of the first coil spring 98a and the second coil spring 98b”. This confirms that a “leaf spring” can be also used in place of coil spring.) provided so as to be capable of vibrating and a magnet assembly containing a magnet (Fig 4, element 61, Para[0041],  magnet assembly and Fig 3 and 9 –element 70- magnet ) and attached to the  leaf spring (  so that the magnet as to be apart from the coil (Fig 9, element 112 and Fig 4, element 112. Based on Fig 4 and Para [0045], line 20-21, “Preferably, the voice coil 112 is positioned in the magnetic gap 94 even if the voice coil 112 is moving”- this is evident that the magnetic gap keeps the spring apart from the coil.) and a case containing the coil, the leaf spring, and the magnet assembly therein (Fig 9, element 50-case Para [0041], magnetic yoke housing 50 is the case which holds coil (112), leaf spring (98), and magnet assembly (61) as showed in Fig 4).


    PNG
    media_image2.png
    524
    643
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    333
    583
    media_image3.png
    Greyscale

wherein the case comprises a cover, a base which is configured to be fixed to the inspection target and to which the coil is fixedly attached, and a cylindrical portion located between the cover and the base (Fig 2A and 2 B, element 50-case, element 32-cover, coil-112. According to Para [0040], line 7-11, “which cause the voice coil  inspection target) (see FIG. 9) to be tested or under test.” According to Para [0041], line 1-7, “As further shown in FIG. 2A, the second housing portion 24b may preferably comprise a magnetic yoke housing 50 having a first end 52a, a second end 52b, and a cylindrical body portion 54. The cylindrical body portion 54 may have one or more fastener openings 106 (see FIG. 2A) formed through the body portion 54 for insertion of one or more fasteners 108 (see FIG. 2B).) , and 
Powers does not explicitly teach
wherein the leaf spring has a ring shape with an outer peripheral portion held between the base and the cylindrical portion of the case and a central portion to which the magnet assembly is attached.
However Power teaches – “The first coil spring 98a and the second coil spring 98b preferably work in opposition to each other in order to hold the voice coil 112 in the desired neutral position and to help return the voice coil 112 to that position after the impact has been completed. Another suitable embodiment may include using cantilever springs (not shown), such as single leaf cantilever springs or leaf springs, in place of the first coil spring 98a and the second coil spring 98 (Para[0051])”. Though the picture in the prior art 2A and 2 B represent “coil spring” but it is obvious from above statement that the coil spring can be replaced by leaf spring to serve same purpose .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of “leaf spring” in 
Power is silent with regards to 
a vibration unit attached to the inspection target
detecting vibration of the inspection target caused by the vibration applied from the vibration unit by using a sensor; and 
detecting the state change of the inspection target based on the vibration of the inspection target detected by the sensor by using a processor, 
Toru teaches
 the vibration unit (Abstract, line 3, “ A vibration unit 51a and vibration receiving units 51b and 51c continuously apply vibration from the vibration unit 51a to the inspection target product W”) attached to the inspection target (Fig. 13B, Page 3, Para4  line 7-8, “ The inspection target product W moves away from the positioning pin 71 and is lifted to a height supported (i.e. attached) only by the piezoelectric element portions at the tips of the three transducers 51 (i.e. vibration unit)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the vibration unit attached to the inspection target, as taught by Toru in view of Powers for the purpose of physical attachment or proximity of the vibration unit with device under test. Therefore, this technique of applying vibration through attachment would ensure efficient vibration impact without losing any vibration and make the process cost effective. (Toru, Abstract).
The combination of Powers and Toru is silent with regards to 
detecting vibration of the inspection target caused by the vibration applied from the vibration unit by using a sensor; and 
detecting the state change of the inspection target based on the vibration of the inspection target detected by the sensor by using a processor, 
Kinoshita teaches 
detecting vibration (Para[0061], line 1-4 ,“The vibration sensor unit 102 measures vibrations of the inspection target 201 at a plurality of different measuring points and generates vibration information indicating the vibration measured at each measuring point”) of the inspection target (Fig 1, element 201)caused by the vibration applied from the vibration unit (Para[0062], line 1-5, “The external force information generation unit 121 generates information (for convenience of explanation, indicating “external force information” to be described later with reference to FIG. 5 or FIG. 6) indicating values related to strength of external force applied to the inspection target 201”. Based on Para [0079], line 1-4, “impulse hammer” is the vibration unit applying the vibration force) by using a sensor (Fig.1, element 102); and 
detecting the state change of the inspection target based on the vibration of the inspection target detected by the sensor by using a processor (Para[0065],line 1-12, “The determination unit 125 determines the state (for example, whether or not damage has occurred or the degree of the damage) (i.e. the state change of the inspection target) of the inspection target 201 for each category in accordance with a similar procedure to step S104 illustrated in the first example embodiment, on the basis of the scattering degree (i.e. vibration information) calculated for each category by the vibration sensor unit 102 (step SI02)”. This sensor data is used to generate “scattering degree of the vibration characteristics” as mentioned in Para[0052],line 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using sensor to collect the vibration data and using that data to determine the condition of the inspection target as taught by Kinoshita in view of Powers and Toru for the purpose of detecting any fault or damage in inspection target. Therefore, this technique of vibration test to determine state of the inspection target would ensure correct condition of the target without destroying the target (Kinoshita, Para [0023]).

Allowable Subject Matter


Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the closest prior art of record Kinoshita, Toru, Powers, and Koshika (US 20170065154 A1) (hereinafter Koshika) teaches following:
The combination of Kinoshita, Toru, and Powers teaches the limitation of claim 2
Koshika further teaches 
wherein the detection processing device includes a storage part for storing the resonance frequency of the vibration of the inspection target ( Abstract , line 5-7, “a storage portion configured to store a resonance frequency at a time when the light guide portion is caused to oscillate in a resonant state”) and 
wherein the detection processing device compares (Para[0089], line 20-22, “ and the determination portion 34g configured to compare information regarding a frequency of a signal”) the calculated resonance frequency of the vibration of the inspection target  with the resonance frequency of the vibration of the inspection target stored in the storage part in advance and detects the state change of the inspection target when the variation amount of the resonance frequency is equal to or more than a predetermined threshold value ( Para[0065], “Although in the example schematically illustrated in G1 in FIG. 6, a case is illustrated in which a lower limit-side deviation amount As for abnormality determination is set (as a threshold value) partway between the resonance frequency frv and the lower limit frequency fmin, an upper limit-side deviation amount (not shown in the drawing) for abnormality determination is also similarly set partway between the resonance frequency frv and the upperlimit frequency fmax”.Fig 7 , step 10, The equation represents comparison of ratio of two frequency where frv is resonance frequency in vertical direction and fmv is stored frequency in vertical direction and Rth is the threshold “)
detects the state change of the inspection target (Para [0036], line 9-13, “The memory 25 also stores information on threshold values for determining, based on a change in a 
However the prior art alone or in combination fails to anticipate or render obvious The detection system as claimed in claim 2, detects the state change of the inspection target when the variation amount of the resonance frequency is equal to or more than a predetermined threshold value in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part bold).

Claim 10 and 11 are allowed 
	
Regarding claim 10, the closest prior art of record Kinoshita, Toru, Powers, and Koshika teaches following:
Regarding Claim 10 Kinoshita teaches 
 a sensing device (Fig.3, element 126- inspection device, Abstract, line 1-3) including: 
a vibration unit for applying vibration to the inspection target ( Fig.3, element 121, Para[0062], line 1-5, “The external force information generation unit 121 generates information (for convenience of explanation, indicating “external force information” to be described later with reference to FIG. 5 or FIG. 6) indicating values related to strength of external force applied to the inspection target 201”) for applying vibration (Para[0079], line1-4, “In the bending fatigue test, impact force (external force or vibration force) is applied to the metal plate (i.e. the inspection target ) with an impulse hammer (i.e. Vibration unit) after bending and extending the metal plate”) to the inspection target 
a detection processing device (Fig.3 element 125) for receiving vibration information related to the vibration of the inspection target detected by the sensor from the sensing device and detecting the state change of the inspection target based on the vibration information ( Para[0065], line 1-12, “The determination unit 125 determines the state (for example, whether or not damage has occurred or the degree of the damage) (i.e. the state change of the inspection target ) of the inspection target 201 for each category in accordance with a similar procedure to step S104 illustrated in the first example embodiment, on the basis of the scattering degree (i.e. vibration information) calculated for each category (step S203)”. Based on Para[0063], “The characteristic value calculation unit 103 calculates a vibration characteristic value indicating a character of the vibration information in accordance with a similar procedure to that illustrated in the first example embodiment, on the basis of the vibration information generated by the vibration sensor unit 102 (step SI02)”. This sensor data is used to generate “scattering degree of the vibration characteristics” as mentioned in Para[0052], line 1-7)
Toru teaches 
the vibration unit (Abstract, line 3, “ A vibration unit 51a and vibration receiving units 51b and 51c continuously apply vibration from the vibration unit 51a to the inspection target product W”) attached to the inspection target (Fig. 13B, Page 3, Para4  line 7-8, “ The inspection target product W moves away from the positioning pin 71 and is lifted to a height supported (i.e. attached) only by the piezoelectric element portions at the tips of the three transducers 51 (i.e. vibration unit)”).
Powers teaches
a driving circuit for supplying an electrical signal to the vibration unit for driving the vibration unit, (Para [0040], line 4-10, “amplifier 14 amplifies (i.e. driving circuit) low level signals into a high level voltage and current (i.e. an electrical signal ) which is preferably passed  to a voice coil 112 (see FIG 2A) , discussed in detail below, which cause the voice coil 112 (As showed in Fig 9, “impactor assembly 20” contains the voice coil 112 . Supplying the electrical signal initiate the movement in coil and creates the vibration. The impactor assembly containing the voice coil reads on the “vibration unit”) to move causing an impact tip 154 to hit or impact (i.e. generating vibration)”) 
wherein the vibration unit (Fig 9, Impactor assembly 20, Para[0035], line 5-9, “As used herein, “electrodynamic modal impact testing” means a form of vibration testing of a structure to be tested where the natural (modal) frequencies, modal masses, modal damping ratios and mode shapes of the structure 197 (see FIG. 9) being tested are determined”) of the sensing device ( Fig 9, element 10) includes a coil ( Fig 9, element 112, “voice coil”) in which the electrical signal supplied from the driving circuit flows ( Para [0040], line 4-10,”amplifier 14 amplifies (i.e. driving circuit ) low level signals into a high level voltage and current (i.e. an electrical signal ) which is preferably passed  to a voice coil 112 (see FIG 2A), a spring (Fig 9, element 98-coil spring, Fig.4,element 98) provided so as to be capable of vibrating and a magnet ( Fig4, element 78) attached to the spring ( Para[0045],line 24-26, “As shown in FIG. 4, the biasing device 96 comprising the first coil spring 98a is preferably attached to the first end 80a of the magnetic yoke center pole 78”) so as to be apart from the coil (Fig 9, element 112 and Fig 4, element 112. Based on Fig 4 and Para [0045], line 20-21, “Preferably, the voice coil 112 is positioned in the magnetic gap 94 even if the voice coil 112 is moving”- this is evident that the magnetic gap keeps the spring apart from the coil.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include driving circuit to drive a coil attached with magnetic structure as taught by Powers in view of Kinoshita and Toru for the purpose of providing vibration to the structure under test .Therefore, this technique of applying vibration as impact to any structure would ensure to detect any potential for structural dynamic problem. (Powers, Para [0004]).
Koshika teaches 
wherein the detection processing device calculates a resonance frequency of the vibration of the inspection target from the vibration information and detects the state change of the inspection target based on a variation amount of the resonance frequency ( Para[0036],line 9-13, “The memory 25 also stores information on threshold values for determining, based on a change in a resonance frequency, that the operating state has changed from a normal operating state to an abnormal operating state due to a change in a character”)
wherein the detection processing device includes a storage part for storing the resonance frequency of the vibration of the inspection target ( Abstract , line 5-7, “a storage portion configured to store a resonance frequency at a time when the light guide portion is caused to oscillate in a resonant state”), and
wherein the detection processing device compares the calculated resonance frequency of the vibration of the inspection target with the resonance frequency of the vibration of the inspection target stored in the storage part in advance to calculate the variation amount of the resonance frequency and detects the state change of the inspection target ( Para[0065], “Although in the example schematically illustrated in G1 in FIG. 6, a case is illustrated in which a lower limit-side deviation amount As for abnormality determination is set (as a threshold value) partway between the resonance frequency frv and the lower limit frequency fmin, an upper limit-side deviation amount (not shown in the drawing) for abnormality determination is also similarly set partway between the resonance frequency frv and the upperlimit frequency fmax”.Fig 7 , step 10, The equation represents comparison of ratio of two frequency where frv is resonance frequency in vertical direction and fmv is stored frequency in vertical direction and Rth is the threshold “)
However the prior art alone or in combination fails to anticipate or render obvious 
A detection system for detecting a state change of an inspection target, comprising: detects the state change of the inspection target when the variation amount of the resonance frequency is equal to or more than a predetermined threshold value in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part bold)

Regarding claim 11, the closest prior art of record Powers, Toru, Kinoshita, and Koshika teaches following:
Regarding Claim 11 Power teaches 
applying vibration to the inspection target by supplying an electrical signal from a driving circuit to a vibration unit attached to the inspection target to drive the vibration unit  (Para [0040], line 4-10, “amplifier 14 amplifies (i.e. driving circuit ) low level signals into a high level voltage and current (i.e. an electrical signal) which is preferably passed  to a voice coil 112 (see FIG 2A) , discussed in detail below, which cause the voice coil 112 (As showed in Fig 9, “impactor assembly 20” contains the voice coil 112 . Supplying the electrical signal initiate the movement in coil and creates the vibration. The impactor assembly containing the voice coil reads on the “vibration unit”) to move causing an impact tip 154 to hit or impact (i.e. applying vibration)”);  ;
wherein the vibration unit includes a coil in which the electrical signal supplied from the driving circuit flows, a spring provided so as to be capable of vibrating and a magnet attached to the spring so as to be apart from the coil wherein the vibration unit (Fig 9, Impactor assembly 20, Para[0035], line 5-9, “As used herein, “electrodynamic modal impact testing” means a form of vibration testing of a structure to be tested where the natural (modal) frequencies, modal masses, modal damping ratios and mode shapes of the structure 197 (see FIG. 9) being tested are determined”) includes a coil{ Fig 9, element 112,”voice coil”) in which the electrical signal supplied from the driving circuit flows (Para [0040],line4- 10,"amplifier 14 amplifies (i.e. driving circuit) low level signals into a high level voltage and current (i.e. an electrical signal) which is preferably passed to a voice coil 112(see FIG 2A), a spring (Fig 9, element 98-coil spring, Fig4, element 98) provided so as to be capable of vibrating and a magnet ( Fig4. element 78)  voice coil 112 is positioned in the magnetic gap 94 even if the voice coil 112 is moving”- this is evident that the magnetic gap keeps the spring apart from the coil.
Toru teaches
 the vibration unit (Abstract, line 3, “ A vibration unit 51a and vibration receiving units 51b and 51c continuously apply vibration from the vibration unit 51a to the inspection target product W”) attached to the inspection target (Fig. 13B, Page 3, Para4  line 7-8, “ The inspection target product W moves away from the positioning pin 71 and is lifted to a height supported (i.e. attached) only by the piezoelectric element portions at the tips of the three transducers 51 (i.e. vibration unit)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the vibration unit attached to the inspection target, as taught by Toru in view of Powers for the purpose of physical attachment or proximity of the vibration unit with device under test. Therefore, this technique of applying vibration through attachment would ensure efficient vibration impact without losing any vibration and make the process cost effective. (Toru, Abstract).
Kinoshita teaches 
detecting vibration (Para[0061], line 1-4 ,“The vibration sensor unit 102 measures vibrations of the inspection target 201 at a plurality of different measuring points and generates vibration information indicating the vibration measured at each measuring point”) of the inspection target (Fig 1, element 201)caused by the vibration applied from the vibration unit (Para[0062], line 1-5, “The external force information generation unit 121 generates information (for convenience of explanation, indicating “external force information” to be described later with reference to FIG. 5 or FIG. 6) indicating values related to strength of external force applied to the inspection target 201”. Based on Para [0079], line 1-4, “impulse hammer” is the vibration unit applying the vibration force) by using a sensor (Fig.1, element 102); and 
detecting the state change of the inspection target based on the vibration of the inspection target detected by the sensor by using a processor (Para[0065],line 1-12, “The determination unit 125 determines the state (for example, whether or not damage has occurred or the degree of the damage) (i.e. the state change of the inspection target) of the inspection target 201 for each category in accordance with a similar procedure to step S104 illustrated in the first example embodiment, on the basis of the scattering degree (i.e. vibration information) calculated for each category (step S203)”. Based on Para[0063] , “The characteristic value calculation unit 103 calculates a vibration characteristic value indicating a character of the vibration information in accordance with a similar procedure to that illustrated in the first example embodiment, on the basis of the vibration information generated by the vibration sensor unit 102 (step SI02)”. This sensor data is used to generate 
Koshika teaches 
wherein detecting the state change of the inspection target comprises:   
calculating a resonance frequency of the vibration of the inspection target from the vibration information (Para[0036], line 1-10), 
comparing (Para[0089], line 20-22, “ and the determination portion 34g configured to compare information regarding a frequency of a signal”)  the calculated resonance frequency of the vibration of the inspection target with a resonance frequency of the vibration ( Para[0065], “Although in the example schematically illustrated in G1 in FIG. 6, a case is illustrated in which a lower limit-side deviation amount As for abnormality determination is set (as a threshold value) partway between the resonance frequency frv and the lower limit frequency fmin, an upper limit-side deviation amount (not shown in the drawing) for abnormality determination is also similarly set partway between the resonance frequency frv and the upper limit frequency fmax”.Fig 7 , step 10, The equation represents comparison of ratio of two frequency where frv is resonance frequency in vertical direction and fmv is stored frequency in vertical direction and Rth is the threshold “) of the inspection target stored in a storage part ( Abstract , line 5-7, “a storage portion configured to store a resonance frequency at a time when the light guide portion is caused to oscillate in a resonant state”) in advance to calculate a variation amount of the resonance frequency, and 
detecting the state change of the inspection ( Para[0036],line 9-13, “The memory 25 also stores information on threshold values for determining, based on a change in a resonance frequency, that the operating state has changed from a normal operating state to an abnormal operating state due to a change in a character”)
However the prior art alone or in combination fails to anticipate or render obvious A detection method for detecting a state change of an inspection target, comprising: detecting the state change of the inspection target when the variation amount of the resonance frequency is equal to or more than a predetermined threshold value in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part bold)


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862